 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     VICTOR M. CHAVEZ, Bar #113752
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 5   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 6
     Attorneys for Defendant
 7   RAYMOND MATTHEW VANCE

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-0161-LJO

12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   SENTENCING HEARING; ORDER
13   vs.                                           THEREON

14   RAYMOND MATTHEW VANCE,                        Date: June 3, 2019
                                                   Time: 9:30 a.m.
15                    Defendant.                   Judge: Honorable Lawrence J. O’Neill

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Monday, April 8, 2019 at 8:30
20   a.m., before the Honorable Lawrence J. O’Neill, be continued to Monday, June 3, 2019 at 9:30

21   a.m.
22          The parties wish to continue sentencing in this matter at the request of defense counsel, to
23   allow additional time for the preparation of sentencing materials on Mr. Vance’s behalf. Defense

24   counsel has recently changed and new counsel needs a short continuance in order to get up to
25   speed on the case, and prepare informal objections to the PSR. Defense counsel is also preparing
26   a sentencing video to submit in advance of the sentencing hearing which will require some
27   additional time to complete. A continuance to June 3, 2019 will therefore allow for informal
28   objections to the PSR to be lodged and for mitigation evidence collected to be organized and
 1   presented to the Court in advance of sentencing. The government has requested this matter be

 2   specially set for 9:30 a.m. in order to accommodate government counsel’s travel from

 3   Sacramento, CA on the morning of the hearing.

 4            The parties further stipulate that the presentence schedule shall be amended pursuant to

 5   the local rule, in light of the new sentencing date.

 6
 7                                                  Respectfully submitted,

 8                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 9
10   DATED: March 8, 2019                           /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
11                                                  Assistant Federal Defender
                                                    Attorney for Defendant
12                                                  RAYMOND MATTHEW VANCE

13
                                                    MCGREGOR SCOTT
14                                                  United States Attorney

15   DATED: March 8, 2019                           /s/ Ross Pearson
                                                    ROSS PEARSON
16                                                  Assistant U.S. Attorney
                                                    Attorney for Plaintiff
17
18
19                                                ORDER

20            GOOD CAUSE APPEARING, the sentencing hearing set for Monday, April 8, 2019 at

21   8:30 a.m., before the Honorable Lawrence J. O’Neill, is continued to Monday, June 3, 2019 at

22   9:30 a.m. The presentence schedule shall be amended pursuant to the local rule.

23
24   IT IS SO ORDERED.

25       Dated:        March 8, 2019                        /s/ Lawrence J. O’Neill _____
26                                                  UNITED STATES CHIEF DISTRICT JUDGE

27

28


      VANCE / Stip to Continue Sentencing Hrg         -2-
